CROSBY, J., Concurring and Dissenting.
I would affirm. The probate judge correctly found the district court judgment was res judicata as to the existence of the joint tenancy on the day Leola Baumann died because the federal judge specifically held any attempt by the debtor to transfer his interest was “null and void” as to Ikegami. Thus, the federal judgment must mean the district court intended Ikegami to succeed to John Baumann’s position as a surviving joint tenant. The estate either raised or should have raised and obtained a ruling in the district court on the issue which misleads the majority today.
I recognize that the federal judgment does not address the question of whether a joint tenancy may be severed and converted into a tenancy in common by a deed otherwise null and void, nor does the judgment literally purport to bind the Baumann estate at all. Both are troublesome problems; but the estate either did litigate, or should have, the severance issue in the federal proceeding and obtained a ruling with respect to its rights. Under res judicata principles litigants must raise all defenses and counterclaims in the first action. After judgment is entered, arguments and claims that could have been asserted but were not are precluded in a subsequent action. (People v. Sims (1982) 32 Cal.3d 468, 484 [186 Cal.Rptr. 77, 651 P.2d 321]; Busick v. Workmen’s Compensation Appeals Bd. (1972) 7 Cal.3d 967, 975 [104 Cal.Rptr. 42, 500 P.2d 1386]; Rest.2d Judgments §§ 22, com. e, pp. 188-189 and 27, com. d, p.255.)
It is of no moment that the district court may have erred in its application of California law: Res judicata applies to final decisions, correct or not. (Slater v. Blackwood (1975) 15 Cal.3d 791, 796-797 [126 Cal.Rptr. 225, 543 P.2d 593]; Hollywood Circle, Inc. v. Dept. of Alcoholic Beverage Control (1961) 55 Cal.2d 728 [13 Cal.Rptr. 104, 361 P.2d 712].) Moreover, the district court was probably right and my colleagues wrong on the merits. The district court’s implied finding that a debtor’s fraudulent transfer is not sufficient to destroy the right of survivorship in a joint tenancy as to the grantor’s creditor, while apparently an issue of first impression, is supportable under California law: “In the case of a fraudulent conveyance or mortgage the law regards such an instrument as being void, and accordingly ‘So far as existing creditors are concerned, the title and ownership of the property remains in the fraudulent grantor as fully as though no transfer had *938been attempted.’ [Citation.]” (Gerry v. Northrup (1951) 102 Cal.App.2d 449, 452 [227 P.2d 857].)
Finally, the ultimate nightmare of res judicata problems is manifest in this case. The district court previously attached the debtor’s interest in the property. That interest appears to include the entire property under the federal judgment. If the superior court attempts to probate the decedent’s spurious tenancy in common as the majority directs and the district court levies on the whole, a very likely scenario, how are the conflicting orders to be reconciled? Instead of placing the trial courts on a collision course, we should defer to the federal forum. When Ikegami seeks to execute on the federal judgment, let the estate raise the arguments it urges here and let the district court resolve any ambiguity concerning the scope of its judgment. If that court permits execution on but one-half of the proceeds of the sale of the condominium, then the probate court may distribute the balance according to the will of Leola Baumann. If the district court permits Ikegami to execute on the whole, the estate should be left to any available appellate remedy in the federal system.
The majority does not solve a problem by its disposition of this appeal; it creates one. I would affirm the judgment in its entirety.
Respondent’s petition for review by the Supreme Court was denied September 29, 1988.